DETAILED ACTION

Status of Claims

The present application is being examined under the pre-AIA  first to invent provisions.
This action is in reply to the RCE, amendment, and response filed on 05/17/2021.
Claims 1 and 11 have been amended.
Claims 1-20 are currently pending and have been examined.

Terminal Disclaimer

The terminal disclaimer filed on 12/18/2018 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1-20 are allowed.  










Reasons For Allowance

The following is an Examiner's statement of reasons for allowance:

The Examiner has carefully reviewed the Applicants arguments and assertions filed on 05/17/2021.  Based upon the Applicants arguments and assertions, the Examiner is persuaded by and agrees with the Applicant. With regard to the rejections under 35 USC § 101 based upon the Alice Corporation Pty. Ltd. v. CLS Bank guidelines, the Examiner finds that the claimed invention amounts to significantly more than a judicial exception or an abstract idea. Also, the claimed invention demonstrates a practical application.  The specification clearly teaches and describes a loyalty program.  Any rejections under 35 USC § 101 are hereby withdrawn Additionally, the 2019 PEG defines the phrase “integration into a practical application” to require an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  See MPEP 2106.04(d). In the instant case, the additional elements are at least:
The claim language credibly declares and makes clear that the independent claims and the limitations contained therein are allowable either in part or taken as a whole over the prior art of record. None of the art of record, taken individually or combination, disclose at least the method step or system components contained within the independent claims.  Consequently, the prior art of record fails to fully disclose or reasonable teach the independent claims as a whole. See MPEP 1302.14.  Moreover, even though the individual references applied in the prior art may teach each individual limitation sufficiently, there does not appear to be sufficient grounds for combining or modifying the prior art of record to adequately arrive at the claimed invention.  See MPEP 2143.01. 



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JANSEN, WILLIAM L et al. (WO 2004/019257 A1). “A loyalty program tracking and conversion system that permits users to enter relevant information and data regarding frequent flyer or other loyalty programs whereby the system stores the information regarding the status of award points under the programs.  The user can access this information via a communications network such as the Internet as well as shop for products and services from a variety of retailers.  The system calculates an equivalent number of universal or system credits based on the award points from the various loyalty programs registered by the user.  The user can use the credits to reduce the price of the products and services purchased through the system.  These credits may be purchased for one's own account or for others, transferred between accounts for a fee, and may also be purchased by business entities as incentives or considerations for employees or customers.”

Sprague et al.  Music Selection using the PartyVote Democratic Jukebox. (May 2008). Retrieved online 08/13/2018.      https://www.researchgate.net/publication/220944867_Music_selection_using_the_PartyVote_democratic_jukebox

NATHAN, GUY et al.  (JP 2007/034253 A). “To provide a digital downloading jukebox system including a central server and local music servers. The digital downloading jukebox system including a central server and a plurality of remote jukebox devices provided with local servers respectively, and the local servers preferably mirror the central server and enable selected musical pieces to be immediately downloaded to the jukebox devices for reproduction.  The local servers and jukebox devices may also provide services of downloading musical pieces to other jukeboxes, through control of the central server.  The jukebox system may also act as a monitoring/management device for other coin operated equipment present in a location where the jukebox device is located, thereby enabling the jukebox device to perform updates on other equipment under control of the central server.”
JOHNSON, JAMES DOUGLAS et al. (WO 2004/029775 A2). “A song data downloading system and method of dispensing music are provided for use with a music data server and a musical jukebox.  A song selection device and a control are provided.  The control is operable to receive a user selection of particular song data with the song selection device.  The user selection is made from compact disk song data or downloaded song data.  The compact disk song data is from a compact disk that is in the compact disk storage and retrieval system of the jukebox.  The downloaded song data is downloaded from a music data server.  The control provides the selected song data to the music production system of the jukebox for producing audio from the selected song data.  The control discards downloaded song data upon producing audio from the downloaded song data.”

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).







Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        

james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)